ll.Sll'Ol
 Billy Fox, DistrictClerk
 Bowie County, Texas                                                            RECEIVED IN
 710 James Bowie Drive
 New Boston, Tx 75570
                                                                           COURT OF CRIMINAL APPEALS
                                                                                      MAR 02 2015


 Date: May 16, 2014
                                                                                 Abel Acosia, Clerk

 To: Jermaine Dwayne Easter #1333955
     Wynne Unit
      810 FM 2821
       Huntsville, TX 77349


 State Of Texas vs Jermaine Dwayne Easter in case number 04F0537-102

 In accordance with the Open Records Act section 552.028, Government Code:


                              (a) A governmental body is not required to accept or comply with a request
                              for information from:
                                         (1) an individualwho is imprisoned or confined in a conrectional
                              facility; or
                                     (2) an agent of thatindividual, other than thatindividual's attorney
                              when the attorneyis requesting information thatis subject to disclosure under
                              this chapter.

                              (b) This sectiondoes notprohibit a governmental bodyfrom disclosing toan
                              individual described by Section (a)(1), orthat individual's agent, information held
                              by the governmentalbody pertaining to thatindividual.



 You may purchase copies for a fee of $1.00 per page. The District Clerk's Office does not have the
 transcript or the police report you are requesting. You will have to contact Lucille Collins at, 204 Oakhill
 RD, Texarkana, TX 75501, for the transcript.

 A copy of the case summary has been included for the above listed cause number. This reflects all
 filings as of this date.

 Sincerely,



Lh^jni^\ajrri                                 Deputy

 Billy Fox, District Clerk

 Bowie County, Texas
                                                                              C&Q^


                              £\vt)^ KlD. ^W'boce>o^Cj£l V




                                    wfiN^o cf>y ck^, ^0\^




fcerM^VManX Tt*<^s -77-70S




  V\£Xxi: ^£££C^ ,LWC



rTwVTw \_o^ WW L.to>rV> <W<l ^C\K>ol4^Ji ^o|<>,^^ uOca f«.SewJL Vo
                                                                                          OdOH.




  tV£> ocNoo^b Wvfboc^ ^k^xIl. *& ^Ws^fe.^r^V W^^P^-W^W^.^^N ^oW^QorY

   CV\jirJV X*>XrNusXr V»J5i>^ ^^©o5^ £Y\ixV.\%u Vt/VrV»\9<\«r ci>f C«_Ler&ws ^VnWaisMi
Y^\^v WU wx,W \^ fc^ v.fr-vcrW CiAe-^. V^ <v>V CtiKvcA
<*" -^ w^ ^W q^-j. So w ^ ^ ^ ^ ^g^ [Lu^

                                                    ion




   ixi»-a\




                                ^   S>^rvcA«r>(£_